DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaji (USPN 2016/0307498 A1).

As to claim 1, Chaji teaches 
a method of compensating for degradation in a plurality of pixels of a display panel module mounted in a host device, the host device also including an image data block configured to generate or receive image data, including grey level data, for displaying images on the display panel module, each pixel including a light-emitting device (see at least figs. 1, 2, [0002], [0005], [0061] “The reference pixels 130 also may receive input signals from the controller 112 and may output data signals to the current supply and readout circuit 120. …. It is to be understood that reference devices such as the reference pixels 130 may be a stand alone device rather than being fabricated on the display with the active pixels 104.”, [0064] “The display system 100 in FIG. 1, according to one exemplary embodiment, in which the brightness of each pixel (or subpixel) is adjusted based on the aging of at least one of the pixels, to maintain a substantially uniform display over the operating life of the system (e.g., 75,000 hours). Non-limiting examples of display devices incorporating the display system 100 include a mobile phone, a digital camera, a personal digital assistant (PDA), a computer, a television, a portable video player, a global positioning system (GPS), etc.”, [0066] “luminance level(s) generated in the reference pixel 130 can be, for example, high values, low values, and/or average values expected for the particular application for which the display system 100 is 
during operation of the display panel module, receiving the image data at the host device via the image data block; sampling grey level data of the image data intended for the plurality of pixels, and sampling temperature data corresponding to the plurality of pixels (see at least figs. 1, 19-20, 25-26; [0018] "sampling brightness data for said OLED"; [0020]; [0024]; [0025]; [0064] "brightness of each pixel (or subpixel) is adjusted based on the aging of at least one of the pixels"; [0075]; [0102] "During the display operation, the curve can be updated with additional data based on measurement results of the test device in the display."; [0163]-[0166] "the sampled video data, stress time, and temperature of the pixel are used to calculate the effective stress time"; [0172]-[0176] "temperature is sampled in addition to sampling the video data"....."Once the video brightness data has been sampled 2620, a resulting change in degradation factor is calculated 2630. For example, the sampled video data, stress time, degradation factor, and temperature are used to calculate the change in the degradation factor");
determining an updated correction factor for the plurality of pixels as a function of the grey level data and the temperature data for the plurality of pixels (see at least figs. 13-15,17,19-20, 22, 24-26; [0064] "brightness of each pixel (or subpixel) is adjusted based on the aging of at least one of the pixels"; [0163]-[0166] "the sampled video data, stress time, and temperature of the pixel are used to calculate the effective stress time"; [0172]-[0176] 
applying the updated correction factor for the plurality of pixels to the image data for the plurality of pixels, generating corrected image data for display by the display panel module (see at least fig. 19-20, 22, 24-26; [0008] "determining a correction factor for the OLED with use of said efficiency degradation; and compensating for said efficiency degradation with use of said correction factor"; [0022]; [0064] "brightness of each pixel (or subpixel) is adjusted based on the aging of at least one of the pixels"; [0133] "The one or more correction factors 1905 are used in the correction algorithm 1930 to fix for optical degradation of the optoelectronic device as described hereinabove, so that for example a video signal 1906 is displayed on the display 1940 accurately."; [0135]).
However, Chaji fails to expressly teach all of the limitations in a single embodiment. It would have been obvious to one of ordinary skill in the art to combine the various teachings of Chaji because Chaji teaches combining elements from various embodiments (see at least [0056] "While the invention is susceptible to various modifications and alternative forms, specific embodiments have been shown by way of example in the drawings and will be described in detail herein. It should be understood, however, that the invention is not intended to be limited to the particular forms disclosed. Rather, the invention is to cover all modifications, equivalents, and alternatives falling within the spirit and scope of the invention"; and [0180] "While particular embodiments, aspects, and applications of the present invention have been 

As to claim 12, Chaji teaches a device comprising: 
a display panel module (see at least figs. 1 and 2) comprising:
a display panel including a plurality of pixels, each pixel including a light-emitting device (see at least fig. 1: pixels 104; Fig. 2: OLED 204 and [0002]); 
a display processing unit (see at least fig. 1: controller 112 and [0089], [0091]); 
display non-volatile memory (see at least fig. 1: memory 118; [0057] "The memory 118 may be one or more of a flash memory, an SRAM, a DRAM, combinations thereof, and/or the like." - note that flash memory is a non-volatile memory); and
display volatile memory (see at least fig. 1: memory 118; [0057] "The memory 118 may be one or more of a flash memory, an SRAM, a DRAM, combinations thereof, and/or the like." -note that SRAM and DRAM are volatile memory);
an image data block for providing image data to the display panel (see at least fig. 1, [0002], [0005], [0061] “The reference pixels 130 also may receive input signals from the controller 112 and may output data signals to the current supply and readout circuit 120. …. It is to be understood that reference devices such as the reference pixels 130 may be a stand alone device rather than being fabricated on the display with the active pixels 104.”, [0064] “The display system 100 in FIG. 1, according to one exemplary embodiment, in which the 
a host processing unit (see at least fig. 1: controller 112; [0089] "a processing device such as the controller 112 in FIG. 1 or another such device, which may be conveniently implemented using one or more general purpose computer systems, microprocessors, digital signal processors, micro-controllers, application specific integrated circuits (ASIC), programmable logic devices (PLD), field programmable logic devices (FPLD), field programmable gate arrays (FPGA) and the like, programmed according to the teachings as described and illustrated herein, as will be appreciated by those skilled in the computer, software, and networking arts"; [0090]; [0091] "(a) a processor, (b) a controller, and/or (c) one or more other suitable processing device(s).") including: 
host non-volatile memory (see at least fig. 1: memory 118; [0057] "The memory 118 may be one or more of a flash memory, an SRAM, a DRAM, combinations thereof, and/or the 
host volatile memory (see at least fig. 1: memory 118; [0057] "The memory 118 may be one or more of a flash memory, an SRAM, a DRAM, combinations thereof, and/or the like." -note that SRAM and DRAM are volatile memory, [0065], [0074]-[0076], [0080], [0082], [0091], [0093]);
the host processing unit configured for:
storing, for each of the plurality of pixels, a correction factor representing a degradation of the pixel in the host non-volatile memory (see at least figs. 1, 5-6,13-14,18-20, 22, 24-26; [0004] "stored historical data from the pixel at previous times to determine the aging effects on the pixel. Accurate aging data is therefore necessary throughout the lifetime of the display device"; [0005] "the aging (and/or uniformity) of a panel of pixels is extracted and stored in lookup tables as raw or processed data"; [0065] "To compensate for electrical aging of the OLEDs, the memory 118 stores the required compensation voltage of each active pixel to maintain a constant current. It also stores data in the form of characterization correlation curves for different stress conditions that is utilized by the controller 112 to determine compensation voltages to modify the programming voltages to drive each OLED of the active pixels 104 to correctly display a desired output level of luminance by increasing the OLED's current to compensate for the optical aging of the OLED. In particular, the memory 118 stores a plurality of predefined characterization correlation curves or functions, which represent the degradation in luminance efficiency for OLEDs operating under different predetermined stress conditions"; [0131] "a method of display compensation which takes into 
during operation of the display panel, sampling grey level data of the image data received from the image block intended for each of the plurality of pixels, and temperature data corresponding to each of the plurality of pixels received from the display panel (see at least figs. 1, 19-20, 25-26; [0018] "sampling brightness data for said OLED"; [0020]; [0024]; [0025]; [0064] "brightness of each pixel (or subpixel) is adjusted based on the aging of at least one of the pixels"; [0075]; [0102] "During the display operation, the curve can be updated with additional data based on measurement results of the test device in the display."; [0163]-[0166] "the sampled video data, stress time, and temperature of the pixel are used to calculate the effective stress time"; [0172]-[0176] "temperature is sampled in addition to sampling the video data"....."Once the video brightness data has been sampled 2620, a resulting change in degradation factor is calculated 2630. For example, the sampled video data, stress time, 
determining an updated correction factor for each of the plurality of pixels as a function of the sampled grey level data and temperature data for each of the plurality of pixels (see at least figs. 13-15,17,19-20, 22, 24-26; [0064] "brightness of each pixel (or subpixel) is adjusted based on the aging of at least one of the pixels"; [0163]-[0166] "the sampled video data, stress time, and temperature of the pixel are used to calculate the effective stress time"; [0172]-[0176] "temperature is sampled in addition to sampling the video data"....."Once the video brightness data has been sampled 2620, a resulting change in degradation factor is calculated 2630. For example, the sampled video data, stress time, degradation factor, and temperature are used to calculate the change in the degradation factor"); and
a compensation block for applying the updated correction factor for each of the plurality of pixels to the image data for each of the plurality of pixels received from the image data block, and generating corrected image data for display by the display panel (see at least fig. 19-20, 22, 24-26; [0008] "determining a correction factor for the OLED with use of said efficiency degradation; and compensating for said efficiency degradation with use of said correction factor"; [0022]; [0064] "brightness of each pixel (or subpixel) is adjusted based on the aging of at least one of the pixels"; [0133] "The one or more correction factors 1905 are used in the correction algorithm 1930 to fix for optical degradation of the optoelectronic device as described hereinabove, so that for example a video signal 1906 is displayed on the display 1940 accurately."; [0135]).


As to claim 2, Chaji teaches the method according to claim 1 (see above rejection), wherein each updated correction factor is further determined as a function of a sampling time period (see at least [0018], [0019], [0022], [0024], [0025], [0068], [0097], [0138], [0140], [0150], [0163]-[0166], [0172]-[0174]).

As to claim 3, Chaji teaches the method according to claim 2 (see above rejection), wherein each updated correction factor is determined as a sum of a product of a first function of the grey level data, a second function of the sampling time period, and a third 

As to claim 4, Chaji teaches the method according to claim 1 (see above rejection), further comprising storing, for each of the plurality of pixels, an initial correction factor representing a degradation of each of the plurality of pixels in non-volatile memory (see at least figs. 1, 5-6, 13-14,18-20, 22, 24-26; [0057] "The memory 118 may be one or more of a flash memory, an SRAM, a DRAM, combinations thereof, and/or the like." - note that flash memory is a non-volatile memory, [0065], [0074]-[0076], [0080], [0082], [0091], [0093]).

As to claim 5, Chaji teaches the method according to claim 1 (see above rejection), further comprising storing each updated correction factor in a non-volatile memory included in the display panel module (see at least figs. 1, 5-6,13-14, 18-20, 22, 24-26, [0057], [0065], [0139], [0150], [0160], [0174] "a degradation factor is stored for each pixel i.e. OLED, and updated.").

As to claim 6, Chaji teaches the method according to claim 1 (see above rejection), further comprising storing each updated correction factor in a non-volatile memory included in the host device (see at least fig. 1: memory 118; [0057] "The memory 118 may be one or more of a flash memory, an SRAM, a DRAM, combinations thereof, and/or the like." - note that flash memory is a non-volatile memory, [0065], [0074]-[0076], [0080], [0082], [0091], [0093]).

As to claim 7, Chaji teaches the method according to claim 6 (see above rejection), wherein the host device includes processing unit configured to determine each updated correction factor (see at least fig. 1: controller 112; [0089] "a processing device such as the controller 112 in FIG. 1 or another such device, which may be conveniently implemented using one or more general purpose computer systems, microprocessors, digital signal processors, micro-controllers, application specific integrated circuits (ASIC), programmable logic devices (PLD), field programmable logic devices (FPLD), field programmable gate arrays (FPGA) and the like, programmed according to the teachings as described and illustrated herein, as will be appreciated by those skilled in the computer, software, and networking arts"; [0090]; [0091] "(a) a processor, (b) a controller, and/or (c) one or more other suitable processing device(s).").

As to claim 8, Chaji teaches the method according to claim 5 (see above rejection), wherein each updated correction factor is stored in the non-volatile memory each time each updated correction factor is determined (see at least figs. 1, 5-6,13-14,18-20, 22, 24-26, [0057], [0065], [0139], [0150], [0160], [0174] "a degradation factor is stored for each pixel i.e. OLED, and updated.").

As to claim 9, Chaji teaches the method according to claim 5 (see above rejection), wherein each updated correction factor is stored in the non-volatile memory while the host device is powered down (see at least fig. 1: memory 118; [0057] "The memory 118 may be one or more of a flash memory, an SRAM, a DRAM, combinations thereof, and/or the like." -note 

As to claim 10, Chaji teaches the method according to claim 5 (see above rejection), further comprising storing each updated correction factor in a look-up table in volatile memory in the display module (see at least [0005], [0057], [0065], [0075], [0137]).

As to claim 11, Chaji teaches the method according to claim 5 (see above rejection), further comprising storing each updated correction factor in a look-up table in volatile memory in the host device (see at least [0018], [0019], [0022], [0024], [0025], [0068], [0097], [0138], [0140], [0150], [0163]-[0166], [0172]-[0174]).

As to claim 13, Chaji teaches the device according to claim 12 (see above rejection), wherein the host processing unit is further configured to determine each updated correction factor as a function of a sampling time period (see at least [0018], [0019], [0022], [0024], [0025], [0068], [0097], [0138], [0140], [0150], [0163]-[0166], [0172]-[0174]).

As to claim 14, Chaji teaches the device according to claim 13 (see above rejection), wherein the host processing unit is configured to determine each updated correction factor as a sum of a product of a first function of the grey level data, a second function of the sampling time period, and a third function of the temperature data for each of the plurality of 

As to claim 15, Chaji teaches the device according to claim 13 (see above rejection), wherein the host processing unit is configured to store each updated correction factor in the host non-volatile memory (see at least figs. 1, 5-6,13-14, 18-20, 22, 24-26, [0057], [0065], [0139], [0150], [0160], [0174] "a degradation factor is stored for each pixel i.e. OLED, and updated.").

As to claim 16, Chaji teaches the device according to claim 13 (see above rejection), wherein the compensation block is provided in the display processing unit, (see at least fig. 1 and [0028] "FIG. 1 is a block diagram of an AMOLED display system with compensation control"; [0065], [0072], [0076], [0077]).

As to claim 17, Chaji teaches the device according to claim 16 (see above rejection), wherein the host processing unit is configured to store each updated correction factor in the display non-volatile memory (see at least figs. 1, 5-6,13-14, 18-20, 22, 24-26, [0057], [0065], [0139], [0150], [0160], [0174] "a degradation factor is stored for each pixel i.e. OLED, and updated.").

As to claim 18, Chaji teaches the device according to claim 17 (see above rejection), wherein the host processing unit is configured to store each updated correction factor in the 

As to claim 19, Chaji teaches the device according to claim 17 (see above rejection), wherein the host processing unit is configured to store each updated correction factor in the display non-volatile memory while the display panel module is powered down (see at least fig. 1: memory 118; [0057] "The memory 118 may be one or more of a flash memory, an SRAM, a DRAM, combinations thereof, and/or the like." - note that flash memory is a nonvolatile memory and non-volatile memory is a type of memory that has the capability to hold saved data even if the power is turned off; [0065], [0075], [0085]-[0086], [0093]).

As to claim 20, Chaji teaches the device according to claim 17 (see above rejection), wherein the host processing unit is configured to store each updated correction factor in a lookup table in the display volatile memory (see at least [0018], [0019], [0022], [0024], [0025], [0068], [0097], [0138], [0140], [0150], [0163]-[0166], [0172]-[0174]).

Response to Arguments

Applicant's arguments filed 12/11/20 have been fully considered but they are not persuasive.


“Claim 1 has been amended to include the phrases:
1) “the host device also including an image data block configured to generate or receive image data, including grey level data, for displaying images on the display panel module”.
2) “the display panel module, receiving the image data at the host device via the image data block”: and
claims 1 and 12 have been amended to include the phrase:
3) sampling grey level data of the image data intended for the plurality of pixels;
to further clarify that the image data is the raw image signal defining the images received or generated by the image data block, which is a distinct element of the host device, separate from the display panel, and configured to receive the images intended for display on the emissive display panel. The present invention utilizes samples of the image data to obtain the grey level data, which, along with temperature (and time), is used to determine an updated correction factor. Figures 2 and 3 clearly show the image data block 212 separate from the display panel 210, and paragraph 0045-0047 clearly describes the reception and transmission of the raw image data 230 from external sources to the image data block 212, to the correction block 218, and to the display panel 210. Furthermore, the sampling of the image data 230 prior to the correction block 218 and the display panel 210 is described in par 0047:
In order to track OLED degradation of each sub-pixel of the OLED display 210 in accordance with the model described below, while in operation, and sampler 226 of the 
The present invention simply uses temperature (and time) along with the grey level data from the image data, i.e. the intensity that each pixel ideally should attain, to determine the updated correction factor. Sampling the image data provides an estimation of how hard, e.g. bright, the pixels should have been and will be worked, whereas the Chaji reference provides an actual indication of how bright the pixels are currently. Accordingly, the present invention eliminates the need for the additional monitoring structures, which physically measure the output of the pixels, e.g. electrical or luminance, by simply estimating the stress that the pixels should have undergone, using the grey level data from the image data.
The cited reference (Chaji) utilizes representative brightness data from an electrical characteristic, e.g. voltage output measured from the monitor line 218 (Par 0063) or actual brightness data from an optical characteristic, e.g. the output of the photo-sensor 132 (Par 0063). Furthermore, as recited below from paragraph 0088.
[0088] As explained above, an electrical characteristic of a first set of sample pixels is measured. For example, the electrical characteristic of each of the first set of sample pixels can be measured by a thin film transistor (TFT) connected to each pixel. Alternatively, for example, an optical characteristic (e.g., luminance) can be measured by a photo sensor provided to each of the first set of sample pixels. The amount of change required in the brightness of each pixel can be extracted from the shift in voltage of one or more of the pixels. This may be implemented by a series of calculations to determine the correlation between 

Examiner disagrees – 
Chaji teaches amended limitations:
1) “the host device also including an image data block configured to generate or receive image data, including grey level data, for displaying images on the display panel module” (see at least figs. 1, 2, [0002], [0005], [0061] “The reference pixels 130 also may receive input signals from the controller 112 and may output data signals to the current supply and readout circuit 120. …. It is to be understood that reference devices such as the reference pixels 130 may be a stand alone device rather than being fabricated on the display with the active pixels 104.”, [0064] “The display system 100 in FIG. 1, according to one exemplary embodiment, in which the brightness of each pixel (or subpixel) is adjusted based on the aging of at least one of the pixels, to maintain a substantially uniform display over the operating life of the system (e.g., 75,000 hours). Non-limiting examples of display devices incorporating the display system 100 include a mobile phone, a digital camera, a personal digital assistant (PDA), a computer, a television, a portable video player, a global positioning system (GPS), etc.”, [0066] “luminance level(s) generated in the reference pixel 130 can be, for example, high values, low values, and/or average values expected for the particular application for which the display system 100 is intended.”, [0089] “The above described methods of extracting characteristic correlation curves for compensating aging of the pixels in the 
2) “the display panel module, receiving the image data at the host device via the image data block” (see at least fig. 1, [0002], [0005], [0061] “The reference pixels 130 also may receive input signals from the controller 112 and may output data signals to the current supply and readout circuit 120. …. It is to be understood that reference devices such as the reference pixels 130 may be a stand alone device rather than being fabricated on the display with the active pixels 104.”, [0064] “The display system 100 in FIG. 1, according to one exemplary embodiment, in which the brightness of each pixel (or subpixel) is adjusted based on the aging of at least one of the pixels, to maintain a substantially uniform display over the operating life of the system (e.g., 75,000 hours). Non-limiting examples of display devices incorporating the display system 100 include a mobile phone, a digital camera, a personal digital assistant (PDA), a computer, a television, a portable video player, a global positioning system (GPS), etc.”, [0066] “luminance level(s) generated in the reference pixel 130 can be, for example, high values, low values, and/or average values expected for the particular application for which the display system 100 is intended.”, [0089] “The above described methods of extracting characteristic correlation curves for compensating aging of the pixels in the array may be performed by a processing device such as the controller 112 in FIG. 1 or 
claims 1 and 12 have been amended to include the phrase:
3) sampling grey level data of the image data intended for the plurality of pixels (see at least figs. 1, 19-20, 25-26; [0018] "sampling brightness data for said OLED"; [0020]; [0024]; [0025]; [0064] "brightness of each pixel (or subpixel) is adjusted based on the aging of at least one of the pixels"; [0075]; [0102] "During the display operation, the curve can be updated with additional data based on measurement results of the test device in the display."; [0163]-[0166] "the sampled video data, stress time, and temperature of the pixel are used to calculate the effective stress time"; [0172]-[0176] "temperature is sampled in addition to sampling the video data"....."Once the video brightness data has been sampled 2620, a resulting change in degradation factor is calculated 2630. For example, the sampled video data, stress time, degradation factor, and temperature are used to calculate the change in the degradation factor").
Applicant points to Chaji paragraphs [0063] and [0088] which were not cited in the rejection.
Further, eliminating the need for the additional monitoring structures is not found in the specification.
Chaji utilizes samples of the image data to obtain grey level data, which, along with temperature, is used to determine an updated correction factor (see above rejection).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nathan et al. (USPN 2016/0104411 A1); and 
Nathan et al. (USPN 2014/0111567 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551.  The examiner can normally be reached on Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        3/21/21
			/AMARE MENGISTU/                                        Supervisory Patent Examiner, Art Unit 2623